United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dawn R. Elliott, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1915
Issued: March 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2008 appellant filed a timely appeal of a May 14, 2008 decision of the Office
of Workers’ Compensation Programs, which denied compensation between November 10, 2007
and March 25, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this claim.
ISSUE
The issue is whether appellant has established that he was disabled between
November 10, 2007 and March 25, 2008 causally related to his September 14, 2007
employment-related injury.
FACTUAL HISTORY
On October 11, 2007 appellant, then a 34-year-old flat machine operator, filed a
traumatic injury claim alleging that on September 14, 2007 he pulled his back and experienced
pain down both legs after taking flat tubs off of a belt to load them onto a truck. He stopped
work that day and did not return. The employing establishment controverted the claim noting

that appellant had undergone back surgery in April 2007 and had requested light duty on
August 10, 2007.
Appellant sought treatment on September 15, 2007 from Judy Gladish, a nurse
practitioner, who diagnosed acute myofascial lumbar strain and referred appellant to physical
therapy. He also sought treatment from Dr. Paul Goodlett, a Board-certified family medicine
specialist. In an October 2, 2007 report, Dr. Goodlett noted that appellant had an onset of back
pain two weeks prior. He advised that appellant had lower back pain radiating to the left and
right thigh sustained in the context of lifting a heavy object. Dr. Goodlett diagnosed chronic
lower back pain. In an undated work restriction form received by the Office on November 1,
2007, he indicated that appellant should be excused from work until November 16, 2007 due to
the condition he sustained on September 14, 2007. On November 19, 2007 Dr. Goodlett noted
appellant’s continued complaint of low back pain. He indicated that appellant’s spine was
positive for posterior tenderness and lumbar palpation revealed right tenderness, thereby
concluding chronic lower back pain. In a November 28, 2007 progress report, Dr. Goodlett
reiterated the diagnosis of chronic lower back pain. In an October 2, 2007 radiology report,
Dr. Sean Ladson, a Board-certified diagnostic radiologist, noted that appellant was post posterior
fusion at the L5-S1 level. He found postoperative changes at the L5-S1 level and no acute
osseous abnormality.
In a December 4, 2007 decision, the Office denied appellant’s claim on the grounds that
the medical evidence did not establish causal relationship.
On December 28, 2007 appellant requested reconsideration and submitted two treatment
notes dated December 6, 2007 from Dr. Ghias Arar, a neurologist, who noted that appellant
injured his back in April 2007 at which time he was diagnosed with radiculopathy and had
undergone surgery. Dr. Arar advised that appellant’s back condition was exacerbated at work in
September 2007 while lifting a heavy box of magazines. The result was severe lancinating
spasms in the low back shooting down to the lower extremities. Dr. Arar concluded from the
electromyogram (EMG) results that it was an abnormal study consistent with bilateral advanced
L5 radiculopathy. On December 21, 2007 Dr. Dan Hall, a Board-certified diagnostic radiologist,
evaluated the computerized tomography (CT) scan results of appellant’s lumbar spine. He found
they were satisfactory and normal expected postoperative changes of a decompressive
laminectomy at the L5-S1 level with no acute changes in lumbar disc spaces.
In a decision dated March 31, 2008, the Office accepted that appellant sustained a
temporary aggravation of lumbar radiculopathy at the L5 level. It noted that appellant’s
aggravation was temporary due to the fact that the medical evidence showed he had a preexisting
nonwork-related low back condition. The Office also asked appellant to submit Form CA-7,
claim for compensation, if he believed he had any wage loss due to the accepted work injury.
On April 7, 2007 appellant filed a claim for compensation for the period November 10,
2007 to March 25, 2008. In an April 11, 2008 letter, the Office advised him of the factual and
medical evidence needed to support his claim. It noted that, while appellant underwent surgery
on January 8, 2008, the surgery was not authorized by the Office. The Office also noted that the
medical evidence indicated that appellant previously had surgery in 2007 for a low back
condition not accepted as work related. In light of the fact that it had only accepted temporary

2

aggravation of his preexisting injury, it emphasized the need for medical evidence establishing
disability for work during the period claimed.
Appellant submitted several medical records from Dr. Mark Myers, an orthopedic
surgeon. On January 2, 2008 Dr. Myers indicated that testing indicated that appellant’s
symptoms were due to failed spinal fusion and postoperative screw migration at L5. He stated
his plan for surgical removal and exploration with possible revision fusion if pseudoarthrosis was
present. In a January 4, 2008 medical report, Dr. Myers noted that appellant continued smoking
after undergoing an L5-S1 instrumented decompression and fusion surgery on May 1, 2007 and
his pain subsequently progressed to become severe. He evaluated the CT results and again
concluded foraminal encroachment by appellant’s screws. As a result, Dr. Myers recommended
surgery to remove instrumentation and explore possible revision of the fusion. In a January 8,
2008 operative report, he performed a removal of instrumentation at L5-S1, exploration of fusion
and revision L5-S1 fusion. Dr. Myers stated that postoperative neurodiagnostic studies showed
abnormalities consistent with radiculitis, and overall the studies suggested pseudoarthrosis due to
smoking resulting in screw migration and subsequent symptoms. He further noted that
appellant’s postoperative diagnosis as back pain and sciatica.
In a decision dated May 14, 2008, the Office denied appellant’s claim for compensation
between November 10, 2007 and March 25, 2008 finding that the evidence of record failed to
support disability from work during this period. It noted that, while appellant may have been
disabled from work after the surgery, the medical evidence indicated that the procedure was not
related to the accepted aggravation of lumbar radiculopathy and that the surgery was not
approved.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including that any specific condition
or disability for which he claims wage-loss compensation is causally related to the employment
injury.2
For each period of disability claimed, appellant has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that he is disabled for work as a
result of his employment injury. Whether a particular injury causes an employee to be disabled
for employment and the duration of that disability are medical issues which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.3 Findings on
examination are generally needed to support a physician’s opinion that an employee is disabled
for work. When a physician’s statements regarding an employee’s ability to work consist only of
repetition of the employee’s complaints that she hurt too much to work, without objective
findings of disability being shown, the physician has not presented a medical opinion on the
1

5 U.S.C. §§ 8101-8193.

2

Tammy Medley, 55 ECAB 182 (2003).

3

Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

3

issue of disability or a basis for payment of compensation.4 The Board will not require the
Office to pay compensation for disability in the absence of any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS
The Office accepted that appellant sustained a temporary aggravation of lumbar
radiculopathy at the L5 level. Appellant claims that this injury caused his disability for
employment from November 10, 2007 through March 25, 2008. However, this contention is not
supported by the medical evidence of record.
On December 6, 2007 Dr. Arar treated appellant for back pain exacerbation from the
September 14, 2007 work-related injury. However, he did not address any particular period of
disability in his treatment notes. Dr. Arar noted that appellant sustained an exacerbation of his
preexisting back condition while at work in September 2007. However, he did not address
whether the work-related exacerbation caused any disability beginning November 10, 2007 or
provide any reasons regarding why any disability would be due to the work-related exacerbation
and not appellant’s preexisting nonwork-related lower back condition and failed spinal fusion.7
Dr. Goodlett’s undated work restriction indicated disability from September 14 through
November 16, 2007. However, he does not identify the accepted work injury or address the
reasons why any period of disability would be due to the accepted employment-related
temporary aggravation of L5 radiculopathy. Therefore, this work restriction form is insufficient
to establish any compensable disability beginning November 10, 2007. In subsequent reports,
Dr. Goodlett generally noted treating appellant for lower back pain without differentiating
between whether he was treating appellant’s accepted aggravated lumbar radiculopathy or his
preexisting back condition. Given appellant’s concurrent underlying back condition, such a
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180,182 (1948).

5

G.T., supra note 4; Fereidoon Kharabi, supra note 3.

6

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
7

See Mary Ruddy, 49 ECAB 545 (1998) (the Board held that a physician’s general conclusions regarding causal
relationship did not provide the necessary medical rationale to explain why medically the employment factors would
have caused the diagnosed condition).

4

distinction is necessary to support his claim for disability causally related to the accepted
temporary aggravation of his low back condition.
The record also contains several reports and treatment notes from Dr. Myers, who
performed a revision fusion at L5-S1 after noting that the screws from a May 1, 2007 nonworkrelated surgery had migrated. Dr. Myers did not address whether appellant had any disability
beginning November 10, 2007 due to the accepted work injury. He also did not indicate that
appellant’s 2008 surgery was in any manner related to the accepted condition. As a result, the
reports from Dr. Myers do not support work-related disability as they instead suggest that
January 8, 2008 surgery was necessitated by nonwork factors.8
Moreover, other medical reports of record, such as reports of diagnostic testing, also do
not specifically address whether appellant had any employment-related disability from
November 10, 2007 to March 25, 2008.9 Treatment notes from Ms. Gladish are not considered
medical evidence as nurses are not considered physicians under the Act, and therefore they
cannot provide a medical opinion.10 Consequently, the medical evidence does not establish that
appellant was disabled for work between November 10, 2007 and March 25, 2008 as a result of
the accepted temporary aggravated radiculopathy injury.
CONCLUSION
The Board finds that appellant has not established that he was disabled between
November 10, 2007 and March 25, 2008 causally related to his September 14, 2007 injury.

8

See Kennett O. Collins, Jr., 55 ECAB 649 (2004) (while the Office is obligated to pay for treatment of
employment-related conditions, the employee has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition).
9

See K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10

Registered nurses and licensed practical nurses are not “physicians” as defined under the Act. Their opinions
are of no probative value. Roy L. Humphrey, 57 ECAB 238 (2005); see 5 U.S.C. § 8101(2) (defining the term
“physician”); see also Charley V.B. Harley, 2 ECAB 208 (1949) (the Board held that medical opinion, in general,
can only be given by a qualified physician).

5

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

